Citation Nr: 0823688	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-43 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to benefits for a penile disorder, including 
erectile dysfunction, due to the veteran's hospital care 
and/or surgery, pursuant to the provisions of 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1963 until 
October 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that a surgery performed at 
a VA medical facility on his genitalia, due to Peyronie's 
disease, caused his subsequent erectile dysfunction and 
warrants compensation under 38 U.S.C.A. § 1151.  

The veteran and his representative requested, in a May 2008 
Informal Hearing Presentation, that a copy of the veteran's 
consent form be associated with the claims file and claims 
that the veteran had not been advised of the risks associated 
with his surgery.  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1).

A review of the record reveals that specific documentation 
showing the veteran's informed consent (i.e., and informed 
consent form signed by the veteran), is not of record.  As 
the veteran's central assertion is that he was not provided 
informed consent prior to surgery, the existence, or lack 
thereof, of the veteran's consent form is clearly relevant to 
the issue of whether he provided an informed consent prior to 
surgery.  38 C.F.R. § 3.361(d)(1).  That record must be 
requested prior to Board review of the appellant's claim. 38 
C.F.R. § 3.159(c)(1).  Such documentation, if it exists, is a 
VA document that is constructively part of the record, so 
appropriate attempts must be made to obtain it.  Bell v. 
Derwinski, 2 Vet. App 611 (1992.  If the RO/AMC is unable to 
obtain these records, the veteran should be provided oral or 
written notice of that fact. 38 C.F.R. § 3.159(e)(1).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should obtain and 
associate with the claims file all 
outstanding records of treatment 
relating to the veteran and any 
available consent forms, specifically 
including the consent form referenced 
as part of the electronic record in the 
July 2004 medical opinion by a VA 
physician.

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 
